                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN NKANSAH                          :       CIVIL ACTION
                                         :
                                         :
      v.                                 :       NO. 19-4472
                                         :
KLEINBARD LLC, EDWARD M.                 :
DUNHAM, JR., & ERIC J.                   :
SCHREINER                                :


                              MEMORANDUM OPINION

Savage, J.                                                             February 26, 2020

      This legal malpractice case arises from the defendant attorneys’ performance in

an action plaintiff Stephen Nkansah brought to recover thousands of dollars he had

invested in a Colombian beverage company. He claimed the defendants in that case had

swindled the money through a scheme to defraud him. That action ended in summary

judgment in favor of those defendants.

      In this action, Nkansah alleges the defendant attorneys failed to conduct necessary

discovery and to adequately oppose the summary judgment motion in the underlying

action. As a result, so he claims, judgment was entered against him.

      The defendants have moved to dismiss, arguing that Nkansah has not stated a

claim for breach of contract, negligence or breach of fiduciary duty. The defendants also

request we strike Nkansah’s requests for declaratory judgment, delay damages, punitive

damages and attorneys’ fees, as well as references in his amended complaint to the

Pennsylvania Rules of Professional Conduct.




                                             1
        We conclude that Nkansah has stated a claim for negligence, but not claims for

breach of contract or breach of fiduciary duty. Therefore, we shall deny the motion in part

and grant it in part.

                                        Factual Background 1

        In July 2014, plaintiff Stephen Nkansah decided to invest in Wazzoo Juices

(“Juices”), a Colombian beverage company. 2 He invested in Juices based on fraudulent

misrepresentations from Dotun Aiyegbusi, Byron Drayton, Robert Towns and Robert Lee

Williams (the “Underlying Defendants”), shareholders in another Colombian beverage

company, Wazzoo Beverages (“Beverages”). 3 Specifically, Nkansah alleges they

misrepresented that, in exchange for his investment, he would receive a 60% interest in

Juices, monthly statements and financial records, and a full refund of his money on

demand. 4 He alleges that these representations were false and fraudulent because the

Underlying Defendants knew Juices was a sham company, his investment would be used

for Beverages or some purpose other than Juices, and Juices would never operate

profitably. 5

        Nkansah alleges that, in reliance on these misrepresentations, he invested over

$107,000 in Juices between July and November 2014. 6 “Dissatisfied” with his investment,




        1   The facts are taken from the Amended Complaint. Pl.’s Am. Compl. (ECF No. 20).

        2   Id. at ¶ 16.
        3   Id. at ¶¶ 13, 28.

        4   Id. at ¶¶ 16-18.

        5   Id.

        6   Id. at ¶ 21.


                                                    2
he demanded a refund in December 2014. 7 The Underlying Defendants refused to return

his money. 8

       Nkansah engaged defendant Kleinbard LLC to represent him to recover his

investment losses. 9 Kleinbard attorneys Edward Dunham, Jr., Esq. and Eric Schreiner,

Esq. filed an action for fraud and breach of contract against the Underlying Defendants in

2016 in this court. 10

       According to Nkansah, his fraud claim depended on proving the Underlying

Defendants used his money for purposes other than in Juices, specifically in another

company, Beverages. 11 He claims that the defendants failed to take necessary and

appropriate discovery to obtain evidence showing how the Underlying Defendants had

misused his investment. 12 He contends that the defendants should have filed a motion to

compel production of the documents or issue subpoenas requesting documents from

Juices and Beverages in Colombia. 13 He argues that had the defendants employed the

usual and customary legal processes in the United States or Colombia, they would have

had proof that his money had been spent for purposes other than for Juices, or he would

have been entitled to an adverse inference if the recipients of the discovery requests




       7   Id. at ¶ 26.

       8   Id.

       9   Id. at ¶ 29. See Nkansah v. Aiyegbusi et al., No. 16-587.
       10   Am. Compl. at ¶¶ 15, 29, 31, 43.

       11   Id. at ¶ 31.

       12   Id. at ¶ 32.

       13   Id. at ¶ 33.


                                                      3
refused to respond. 14 Nkansah relies on the summary judgment opinion where the court

characterized the defendants’ actions as demonstrating a “lack of diligence in seeking

this discovery.”15

       Nkansah also contends the defendants “grossly mishandled” the briefing in

opposition to the Underlying Defendants’ motions for summary judgment. 16 He claims the

defendants failed to emphasize that he could rely on circumstantial evidence to prove

fraud under Pennsylvania law, and instead wrongly conceded that he had to “trace the

money.” 17 He also criticizes their request for leave to pursue an “audit” of Juices and

Beverages as procedurally unsound. 18

       The court granted summary judgment on the fraud claim. It allowed only the breach

of contract claim against Towns to proceed to trial. That trial ended in a defense verdict. 19

According to Nkansah, the jury rejected his claim because the contractual issue had been

artificially divorced from the broader, fraudulent context. 20

       Nkansah has since engaged a Colombian law firm and initiated discovery

proceedings in Colombia for the purpose of gathering evidence against the Underlying




       14   Id. at ¶ 45-47.

       15   Id. at ¶ 34.

       16   Id. at ¶ 36.
       17   Id. at ¶¶ 37, 39.

       18   Id. at ¶¶ 39-40.

       19   Id. at ¶¶ 43-44.

       20   Id. at ¶ 44.


                                              4
Defendants (the “Colombian Proceedings”). 21 He claims that he has “conclusively

established” facts supporting his fraud claim through the Colombian Proceedings. 22

       In 2019, Aiyegbusi filed an action against Nkansah in this district for the improper

use of civil proceedings (the “Dragonetti Action”). 23 Nkansah contends that the

defendants’ negligence allowed Aiyegbusi to succeed on the claim against him in the

underlying action, fulfilling the prerequisite for a Dragonetti action. 24

       Nkansah brings this action against Kleinbard LLC, Dunham and Schreiner for

negligence, breach of contract, and breach of fiduciary duty. He requests compensatory

and consequential damages, a refund of payments to the defendants, damages

equivalent to the judgment he would have obtained in the underlying case, punitive

damages, interest, costs and attorneys’ fees. He also seeks a declaration that the

defendants’ claimed right to payment of outstanding invoices is invalid and a declaration

of “the Defendants’ obligations relative to the Dragonetti Action.”25 The defendants have

moved to dismiss for failure to state a claim. 26

                                         Standard of Review

       A Rule 12(b)(6) motion tests the sufficiency of the allegations contained in the

complaint. In order to survive a Rule 12(b)(6) motion, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

       21   Id. at ¶ 48.

       22   Id. at ¶ 51.
       23   Id. at ¶ 55.

       24   Id. at ¶ 56.

       25   Id. at ¶ 76.

       26   Defs.’ Mot. to Dism. (ECF No. 22)


                                                 5
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

       A conclusory recitation of the elements of a cause of action is not sufficient. Phillips

v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). The plaintiff must allege facts

necessary to make out each element. Id. (quoting Twombly, 550 U.S. at 563 n.8). In other

words, the complaint must contain facts which, if proven later, support a conclusion that

a cause of action can be established.

       In considering a motion to dismiss under Rule 12(b)(6), we first separate the factual

and legal elements of a claim, accepting the well-pleaded facts as true and disregarding

legal conclusions. Then, we determine whether the facts alleged, if proven, show that the

plaintiff has a plausible claim for relief. Fowler v. UPMC Shadyside, 578 F.3d 203, 210–

11 (3d Cir. 2009) (quoting Iqbal, 556 U.S. at 679).

       All well-pleaded allegations of the complaint must be accepted as true and

interpreted in the light most favorable to the plaintiff, and all inferences must be drawn in

the plaintiff’s favor. See McTernan v. City of York, 577 F.3d 521, 526 (3d Cir. 2009).

                                             Discussion

                                          Breach of Contract

       The defendants argue the gist of the action doctrine bars Nkansah’s breach of

contract claim. 27 They claim the gist of the action is for professional negligence, not a




       27   Defs.’ Mot. to Dism. at 10.


                                                  6
breach of a provision of the contract for legal services. 28 The defendants rely on N.Y.

Central Mutual Insurance Company v. Edelstein, in which the Third Circuit, applying

Pennsylvania law, held that a claim sounded in negligence and was therefore time-barred

under the statute of limitations applicable to torts. 29 637 F. App.’x 70, 73 (3d Cir. 2016).

The Third Circuit reasoned that claims sound in negligence unless a party alleges that

the other party breached one of the specific executory promises in the contract. Id. They

point out that Nkansah has not alleged that they failed to follow his instructions or

breached a specific provision of their retention agreement. They characterize the essence

of his claim as an alleged breach of the standard of care. 30 In response, Nkansah asserts

that the defendants breached the specific provision of the retention agreement obligating

them to exercise due care. 31 According to Nkansah, the gist of the action doctrine exists

primarily to bar tort claims, not contract claims, and numerous Pennsylvania courts have

held that tort and contract claims can co-exist in legal malpractice actions. 32

       The Pennsylvania gist of the action doctrine precludes a plaintiff from bringing what

is actually a breach of contract claim as a tort claim. Bruno v. Erie Ins. Co., 106 A.3d 48,

60 (Pa. 2014). Conversely, he cannot bring a tort claim as a contract claim. Id. at 68.

       In articulating the gist of the action doctrine, the Pennsylvania Supreme Court

distinguished between contract and tort causes of action, stating:



       28   Id.; Defs.’ Reply at 4-6 (ECF No. 31).
       29   Defs.’ Mot. to Dism. at 12.

       30   Id. at 14.

       31   Pl.’s Resp. at 6 (ECF No. 23).

       32   Id. at 8, 12.


                                                     7
       If the facts of a particular claim establish that the duty breached is one
       created by the parties by the terms of their contract—i.e., a specific promise
       to do something that a party would not ordinarily have been obligated to do
       but for the existence of the contract, then the claim should be treated as
       one for breach of contract. If, however, the facts establish that the claim
       involves the defendant’s violation of a broader social duty owed to all
       individuals, which is imposed by the law of torts and, hence, exists
       regardless of the contract, then it must be regarded as a tort.

Id. (citations omitted). Thus,

       a negligence claim based on the actions of a contracting party in performing
       contractual obligations is not viewed as an action on the underlying contract
       itself, since it is not founded on the breach of any of the specific executory
       promises which comprise the contract. Instead, the contract is regarded
       merely as the vehicle, or mechanism, which established the relationship
       between the parties, during which the tort of negligence was committed.

Id. at 70.

       Claims for legal malpractice arise from a contractual engagement. The fact that

there is a contract between the parties does not necessarily mean that a party’s claim for

injury or loss resulting from the other party’s conduct in performing the contract is a claim

for breach of contract. On one hand, a breach of contract cause of action is based on the

breach of a specific executory promise in the contract. Id. On the other hand, a tort action

exists where it is alleged that the defendant breached a duty that exists “independently

and regardless of the contract,” one that was not created by the parties. Id. at 63. Where

the claim is based on the same conduct underlying the negligence claim, rather than the

defendant’s breach of a specific contract provision, it sounds in tort, not contract. Seidner

v. Finkelman, No. 716 EDA 2017, 2018 WL 4178147, at *5 (Pa. Super. Aug. 31, 2018)

(applying the gist of the action doctrine to find appellant’s legal malpractice claim sounded




                                             8
in tort because she only challenged the manner in which her attorneys achieved her

objectives and whether their advice was within the standard of care). 33

        In N.Y. Central Mutual, the Third Circuit rejected the argument that the gist of the

action doctrine primarily exists to bar tort claims that sound in contract, not the other way

around. The Third Circuit noted the different contexts in which the Pennsylvania Supreme

Court has applied the gist of the action doctrine, including questions of whether the court

had jurisdiction over a matter and whether certain jury instructions were proper. 637 F.

App.’x at 73 n.3 (citing Bruno, 106 A.3d at 62–64 (discussing cases)). The Third Circuit

stated that “the gist of the action doctrine applies ‘to resolve [ ] legal questions in which

the distinction between the underlying action being a tort or a contract claim [is]

dispositive.’” Id. (citing Bruno, 106 A.3d at 60). “[T]he mere labeling by the plaintiff of a

claim . . . is not controlling.” Bruno, 106 A.3d at 68.

        Nkansah argues N.Y. Central Mutual is limited to disputes involving the statute of

limitations, which is not implicated here. 34 Although N.Y. Central Mutual considered the

gist of the action doctrine in the context of the statute of limitations, numerous




        33  See also Telwell Inc. v. Grandbridge Real Estate Capital, LLC, 143 A.3d 421, 429 (Pa. Super.
2016) (holding gist of the action doctrine did not bar fraudulent misrepresentation claim because appellant’s
allegation of interest overcharges “sounds in tort as it implicates ‘the societal duty not to affirmatively
mislead or advise without factual basis’”) (citations omitted); Dixon v. Nw. Mut., 146 A.3d 780, 789 (Pa.
Super. 2016) (same); Dolan v. Hurd Millwork Co., Inc., No. 2951 EDA 2015, 2019 WL 2564535, at *8 (Pa.
Super. June 21, 2019) (holding the gist of the action doctrine did not bar appellee’s negligence, negligent
misrepresentation and fraud claims because they “reach beyond the contractual obligations set forth in the
parties’ agreement of sale” and “the agreement of sale merely served as the vehicle to establish the ongoing
relationship between the parties, during which Appellants allegedly committed various torts”); Perkins v.
Venezia Enters., No. 2039 EDA 2017, 2018 WL 6695332, at *9 (Pa. Super. Dec. 20, 2018) (holding gist of
the action doctrine barred fraudulent and negligent misrepresentation claims because the claims arose from
the “‘specific promise’ to deliver the property at issue”); KMB Shamrock, Inc. v. LNR Transp., Inc., No. 09-
9046, 2015 WL 13779752, at *7 (Pa. Com. Pl. Sept. 25, 2015) (holding gist of the action doctrine did not
bar plaintiff’s fraudulent and negligent misrepresentation claims because they were not founded on the
breach of any specific executory promise in the contract).

        34   Pl.’s Resp. at 7.

                                                     9
Pennsylvania courts have applied Bruno to cases where, as here, the statute of limitations

is not an issue. See, e.g., Telwell, 143 A.3d at 429; Dixon, 146 A.3d at 789; Perkins, 2018

WL 6695332, at *9; KMB Shamrock, 2015 WL 13779752, at *7.

      Nkansah bases his breach of contract claim in Count I on the same allegations as

his negligence claim in Count II. Citing the engagement letter, he argues the agreement

specifically obligated the defendants to exercise due care, and their failure to provide

competent representation breached this specific provision. Nkansah does not allege that

the defendants failed to follow his instructions or breached any specific executory promise

in their agreement. His claim is based on the alleged breach of the professional standard

of care. Therefore, because the gist of Nkansah’s action is professional negligence, not

breach of contract, we shall grant the defendants’ motion to dismiss Count I of the

amended complaint.

                                            Legal Malpractice

      The defendants argue Nkansah has failed to state a claim for professional

negligence because he does not allege facts sufficient to establish that he would have

succeeded on the underlying fraud claim but for the defendants’ alleged breach of duty.35

The defendants contend that Nkansah has not and cannot state what the Underlying

Defendants actually did with his investment. 36 They claim that the admissions Nkansah

obtained through the Colombian Proceedings are not facts and Nkansah has not alleged

how these admissions can be used in this action. 37 Even if he established that his money



      35   Defs.’ Mot. to Dism. at 9; Defs.’ Reply at 1-4.

      36   Defs.’ Mot. to Dism. at 9.

      37   Id. at 10.


                                                      10
was used for a different purpose than promised, they argue, Nkansah would still fail to

prove the Underlying Defendants committed fraud. A failure to abide by a promise is not

fraud, but breach of contract, the claim that Nkansah already tried and lost. 38

       An essential element of a legal malpractice claim is “proof of actual loss rather than

a breach of a professional duty causing only nominal damages, speculative harm or the

threat of future harm.” Kituskie v. Corbman, 714 A.2d 1027, 1030 (Pa. 1998). To prove

actual loss, the plaintiff must show that he had a viable cause of action in the underlying

case, and his attorney was negligent in prosecuting that case. Id. In other words, the

plaintiff must prove the “case-within-a-case.” Id. See also Poole v. W.C.A.B. (Warehouse

Club), 810 A.2d 1182, 1184 (Pa. 2002) (citing Kituskie, 714 A.2d at 1030).

       Whether Nkansah can prove a “case-within-a-case” is fact intensive and depends

on the evidence gathered in the ongoing Colombian Proceedings. Nkansah alleges that

the defendants failed to issue subpoenas requesting documents from the two Wazzoo

companies or file a motion to compel production of relevant documents. He maintains the

defendants wrongly conceded that he had to “trace the money” rather than rely on

circumstantial evidence. Instead, they belatedly requested an “audit” of Juices and

Beverages after discovery had closed even though the court had no authority to order an

“audit” of non-parties in Colombia. In granting summary judgment on the fraud claim,

Judge Pratter noted the defendants’ conduct reflected a “lack of diligence in seeking this

discovery before the eleventh hour of this litigation.”39




       38   Id.

       39   Nkansah v. Aiyegbusi, No. 16-587, 2017 WL 4387003, at *5 (E.D. Pa. Oct. 2, 2017).


                                                   11
       The allegations are sufficient to plead the element of causation. Assuming the

allegations are proven, a reasonable person could conclude that had the defendants

made efforts to conduct discovery, Nkansah could have survived summary judgment and

succeeded at trial. Thus, Nkansah has properly stated a claim for negligent malpractice.

See Juday v. Sadaka, No. 19-1643, 2019 WL 4139089, at *4 (E.D. Pa. Aug. 30, 2019)

(denying motion to dismiss where plaintiff alleged defendants failed to take discovery,

thereby causing the court to grant summary judgment to the underlying defendants on

the plaintiff’s fraudulent concealment claim).

                                          Breach of Fiduciary Duty

       Nkansah claims that the defendants have breached their fiduciary duties of care

and loyalty, resulting in damages to him. 40 The defendants argue that Nkansah must

show they breached a duty of honesty, fidelity and confidentiality. 41 They contend that the

amended complaint fails to allege facts that establish disloyalty. 42 Nkansah counters that

a breach of fiduciary duty implicates both the duty of care and the duty of loyalty. 43 He

argues that he can properly state a breach of fiduciary duty claim against the defendants

under Pennsylvania law even if it only touches on the duty of care. 44

       A duty of care is distinct from a duty of loyalty. An attorney can breach his duty of

care without breaching his duty of loyalty. The Pennsylvania Supreme Court has defined

the duty of loyalty as attaching “wherever one occupies toward another such a position of


       40   Am. Compl. at ¶ 73.

       41   Defs.’ Mot. to Dism. at 15.

       42   Id. at 16; Defs.’ Reply at 6-7.
       43   Pl.’s Resp. at 14.

       44   Id.

                                                    12
advisor or counsellor as reasonably to inspire confidence that he will act in good faith for

the other’s interest.” Basile v. H & R Block, Inc., 777 A.2d 95, 101 (Pa. Super. 2001)

(quoting Brooks v. Conston, 51 A.2d 684, 688 (Pa. 1947)). The Court recognized the

essence of this relationship as “trust and reliance on one side, and a corresponding

opportunity to abuse that trust for personal gain on the other.” Id. (quoting In re Estate of

Scott, 316 A.2d 883, 885 (Pa. 1974)). Thus, claims for breach of fiduciary duty of loyalty

and for breach of duty of care are distinct causes of action. They may co-exist or one may

exist without the other.

       Courts applying Pennsylvania law interpret a claim for breach of fiduciary duty in

the context of legal malpractice as a claim for breach of the duty of loyalty, not the duty

of care. “At common law, an attorney owes a fiduciary duty to his client; such duty

demands undivided loyalty and prohibits the attorney from engaging in conflicts of

interest, and breach of such duty is actionable.” Maritrans GP Inc. v. Pepper, Hamilton &

Scheetz, 602 A.2d 1277, 1283 (Pa. 1992). See also Gorski v. Smith, 812 A.2d 683, 711

(Pa. Super. 2002) (vacating judgment entered after jury verdict on fiduciary duty claim

against former attorneys because evidence did not show a conflict of interest existed). 45

       To establish a breach of fiduciary duty, the plaintiff must prove: (1) the defendants

negligently or intentionally failed to act in good faith and solely for their benefit; (2) he

suffered injury; and (3) the defendants’ failure to act solely for his benefit was a real factor

in bringing about his injury. Bansley v. Appleton, No. 809 MDA 2014, 2015 WL 7259000,




        45 Federal courts applying Pennsylvania law have interpreted a breach of fiduciary duty claim

against an attorney as implicating only the duty of loyalty. See Bayview Loan Servicing, LLC v. Law Firm
of Richard M. Squire & Assocs., LLC, No. 10-1451, 2010 WL 5122003, at *4 (E.D. Pa. Dec.14, 2010);
Meyers v. Sudfeld, No. 05-2970, 2006 WL 401855, at *6 (E.D. Pa. Feb. 21, 2006).


                                                  13
at *6 (Pa. Super. May 4, 2015) (quoting McDermott v. Party City Corp., 11 F. Supp. 2d

612, 626 n.18 (E.D. Pa. 1998)).

       In his amended complaint, Nkansah alleges that the defendants breached their

fiduciary duty by failing to provide competent representation in both the discovery and

summary judgment phases of the underlying litigation. He does not allege any facts

demonstrating disloyalty on the part of the defendants. He does not allege that they

disclosed confidential information, represented a competitor, misused funds or otherwise

acted in bad faith. His allegations support no more than an inference that the defendants

breached their duty of care, which does not make out a breach of fiduciary duty claim

against an attorney.

                                          Declaratory Judgment

       In addition to monetary damages, Nkansah seeks declarations regarding his

obligation to pay the defendants’ outstanding invoices and the defendants’ obligations

relative to the Dragonetti Action. 46 The defendants argue that this request is inappropriate

because it is duplicative of Nkansah’s breach of contract claim. 47 Nkansah counters that

declaratory judgment is appropriate because his breach of contract claim is relevant to

whether he must pay the defendants for their services and Aiyegbusi’s Dragonetti claim

against him. 48

       Courts have discretion to entertain or dismiss declaratory judgment actions when

they duplicate other claims. Butta v. GEICO Cas. Co., 400 F. Supp. 3d 225, 231 (E.D.



       46   Am. Compl. at ¶ 76.

       47   Defs.’ Mot. to Dism. at 16; Defs.’ Reply at 7-8.

       48   Pl.’s Resp. at 16.


                                                      14
Pa. 2019) (citing State Auto Ins. Cos. v. Summy, 234 F.3d 131, 133 (3d Cir. 2000)). A

declaratory judgment claim is “duplicative” of another claim where they both necessarily

involve resolution of the same issues and ultimately result in the same relief. Id. at 233

(“Because the same relief would be granted without declaratory judgment, . . . the plaintiff

would suffer no prejudice from dismissing the claims for declaratory relief.”) (citing

SmithKline Beecham Corp. v. Cont’l Ins. Co., No. 04-2252, 2004 WL 1773713, at *1 (E.D.

Pa. Aug. 4, 2004)).

       Although we are dismissing the breach of contract claim, the negligence claim

remains. Deciding the negligence claim and the declaratory judgment claim “requires

resolution of the same issues . . . and will ultimately result in the same relief.” SmithKline

Beecham Corp., 2004 WL 1773713, at *2. The Dragonetti Action against Nkansah is

pending before another judge in this court. We are not interfering with that case. In any

event, Nkansah’s request for declaratory judgment is duplicative of his negligence claim.

Hence, it will be stricken.

                                            Punitive Damages

       The defendants argue that we should strike Nkansah’s request for punitive

damages because Nkansah has not alleged conduct that was outrageous, willful, wanton

or recklessly indifferent to his rights. 49 Nkansah argues that his allegations are sufficient

to support recovery for punitive damages. 50 He does allege the defendants’ conduct was

outrageous. Although we doubt that he can prove that it was, at this stage, we will not

strike the demand for punitive damages. See, e.g., LaMaze v. Vidov Trucking, Inc., No.


       49   Defs.’ Mot. to Dism. at 18; Defs.’ Reply at 9-10.

       50   Pl.’s Resp. at 19.


                                                      15
09-158, 2009 WL 650371, at *4 (E.D. Pa. Mar. 12, 2009) (“Deciding whether to award

punitive damages is necessarily a fact-intensive inquiry requiring the fact-finder to probe

the defendant’s state of mind. It would be premature to dismiss this claim when the

complaint has alleged sufficient facts that, if proven, could establish the necessary

recklessness for a punitive damages award.”) (citations omitted).

                                               Delay Damages

        Nkansah’s amended complaint requests “interest” as part of its prayer for relief.

The defendants appear to interpret this request as a demand for delay damages. They

argue we should strike this demand because delay damages are not recoverable in legal

malpractice actions. 51 Pennsylvania Rule of Civil Procedure 238 only allows for delay

damages in cases involving bodily injury, death or property damage. Pa. R. Civ. P.

238(a)(1). 52 Pennsylvania courts have held that Rule 238 “is explicitly limited by its own

language, and we therefore [ ] do not find it applicable to a legal malpractice action.” Rizzo

v. Haines, 515 A.2d 321, 325 (Pa. Super. 1986). See also Wagner v. Orie & Zivic, 636

A.2d 679, 681 n.2 (Pa. Super. 1994) (“[T]o extend delay damages to legal malpractice

cases would be to override the purpose of Rule 238, which is to encourage defendants in

personal injury actions to offer realistic settlement amounts.”). To the extent Nkansah

seeks delay damages, we shall strike this demand from the amended complaint.




        51   Defs.’ Mot. to Dism. at 17; Defs.’ Reply at 9.

         52 Although the Pennsylvania Supreme Court has characterized Rule 238 as procedural, the Third

Circuit has repeatedly held that the Rule is substantive for Erie purposes and must be applied by a federal
court sitting in diversity. Knight v. Tape, Inc., 935 F.2d 617, 622 (3d Cir. 1991) (citing cases).


                                                        16
                                               Attorneys’ Fees

      The defendants request that we strike Nkansah’s demand for attorneys’ fees. They

argue there can be no recovery of attorneys’ fees as a measure of damages in a legal

malpractice action. 53 Nkansah claims that a client who successfully sues his attorney for

legal malpractice may recover the fees incurred in prosecuting the claim as compensatory

damages. 54 Nkansah only cites New Jersey law to support this position.

      Pennsylvania follows the American Rule. Absent bad faith or vexatious conduct,

“each side is responsible for the payment of its own costs and counsel fees.” Lucchino v.

Commw., 809 A.2d 264, 267 (Pa. 2002) (citing Tunison v. Commw., 31 A.2d 521, 523

(1943) (citations omitted)). To award attorneys’ fees in the absence of bad faith, there

must be either statutory authorization, agreement between the parties or another

established exception. McMullen v. Kutz, 985 A.2d 769, 775 (Pa. 2009).

      Nkansah has not alleged any facts demonstrating the defendants’ bad faith or

vexatious conduct in this action. Thus, although Nkansah’s claim for fees paid to the

defendants in the underlying case are a component of his damages, fees incurred in this

malpractice action are not.

                  References to Pennsylvania Rules of Professional Conduct

      Lastly, the defendants request that we strike Nkansah’s references to the

Pennsylvania Rules of Professional Conduct. 55 They argue that a violation of the ethical

rules cannot form the basis for a legal malpractice claim. 56 They contend that any alleged


      53   Defs.’ Mot. to Dism. at 19; Defs.’ Reply at 10-11.

      54   Pl.’s Resp. at 20.
      55   Defs.’ Mot. to Dism. at 20.

      56   Id. at 20-21; Defs.’ Reply at 11.

                                                     17
violation of the Rules is irrelevant and inadmissible in this action. 57 Nkansah does not

dispute that a violation of the Rules by itself is not actionable. 58 He argues that he

references the Rules because the engagement letter expressly provides that their

agreement shall be governed by and construed in accordance with the Rules. 59 He claims

that the purpose of the Rules in this action is to interpret the contractual language of their

agreement, not to serve as a source of authority. 60

       A violation of the Rules alone is not a basis for legal malpractice liability. Struck v.

Binns, No. 94-4835, 1995 WL 57481, at *6 (E.D. Pa. Feb. 10, 1995) (citing Maritrans, 602

A.2d at 1284). Nkansah does not cite the Rules to assert a cause of action, but rather to

interpret the parties’ relationship and the defendants’ professional obligations. Reference

to the Rules is appropriate for this purpose in legal malpractice actions. See Fortunato v.

CGA Law Firm, No. 17-00201, 2018 WL 4635963, at *5 (M.D. Pa. Sept. 27, 2018) (“While

the parties’ briefing does not state explicitly what standard would be applicable to the

‘profession at large’ in this regard, the Court views Pennsylvania Rule[ ] of Professional

Conduct 1.1, which mandates that a lawyer ‘provide competent representation to a client,’

to be instructive, for the Rules of Professional Conduct have been utilized to evaluate a

lawyer’s professional duty in an action involving alleged legal malpractice”); Jani v.

O'Meara, No. 3322 EDA 2015, 2016 WL 6820534, at *4 (Pa. Super. Nov. 18, 2016)

(acknowledging Rule 3.1 barring initiation of a frivolous action and concluding that



       57   Defs.’ Mot. to Dism. at 21; Defs.’ Reply at 12.

       58   Pl.’s Resp. at 22.

       59   Id. at 22-23.

       60   Id. at 23.


                                                      18
attorney “had a professional obligation not to sue [the underlying defendant], no matter

what his client wanted”). Moreover, Nkansah’s retention agreement with the defendants

specifically references the Rules. 61 There is no reason to strike these statements.

                                       Conclusion

       We conclude that Nkansah has not stated a claim for breach of contract or breach

of fiduciary duty. He has stated a claim for professional negligence sufficient to survive

the motion to dismiss. Therefore, we shall grant the motion to the extent it seeks to

dismiss Counts I and III of the Amended Complaint, and deny it as to Count II. At the

same time, we shall strike Nkansah’s request for declaratory judgment, delay damages

and attorneys’ fees incurred in prosecuting this action.




       61   Am. Compl. at Exh. A.

                                            19
